MEMORANDUM **
Kateryna Zhuravlova, a native and citizen of the Ukraine, petitions for review of *797the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying her applications for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Zhuravlova testified that she was threatened and attacked by persons interested in her and her brother’s invention. In her opening brief, Zhuravlova does not challenge the IJ’s conclusion that Zhuravlova failed to show that the people who attacked her were government actors, or persons or organizations that the government was unwilling or unable to control. Because that determination is dispositive, Zhuravlova waives any challenge to the IJ’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
Zhuravlova also waives the due process claims she raises in the “Statement of the Issues” section of her opening brief, because she failed to provide any supporting argument. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.